DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
 
Summary
The Applicants arguments and claim amendments received on December 15, 2021 are entered into the file. Currently, claim 1 is amended; claims 4 and 5 are canceled; resulting in claims 1-3 and 6-8 pending for examination.

Claim Interpretation
Regarding claim 1, the limitation reciting “the sum of the content of Si and B has a collective amount of (100-x-a-b) that is allowed to deviate by up to 0.50 at% to account for Al as an impurity at a content of 0.03 at% or less and Ti as an impurity at a content of 0.02 at% or less” is interpreted to mean that the composition of the soft magnetic powder includes Al at a content of 0.03 at% or less and Ti at a content of 0.02 at% or less, wherein both ranges are inclusive of 0 at%.
In paragraphs [0048]-[0051] of the instant specification it is disclosed that the soft magnetic powder may contain impurities other than the composition represented by FexCuaNbb(Si1-yBy)100-x-a-b, in claim 1, wherein the impurity elements may include Al or Ti. The content of these impurity elements is said to be suppressed to the ranges of 0.03 at% or less and 0.02 at% or less, such that it is clear that these elements are preferably not included in the composition at all. Additionally, none of the Examples of the instant specification disclose any amount of Al or Ti being included in the compositions (see Table 1).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the newly added limitation reciting “the sum of the content of Si and B has a collective amount of (100-x-a-b) that is allowed to deviate by up to 0.50 at% to account for Al as an impurity at a content of 0.03 at% or less and Ti as an impurity at a content of 0.02 at% or less” appears to be new matter that is not supported by the original specification.
The current language of the claim appears to require that the deviation in the sum of the content of Si and B is within the range of 0 to 0.50 at%, wherein this 
In looking to the instant specification at [0048]-[0052], it is noted that the soft magnetic powder may contain impurities other than the composition represented by FexCuaNbb(Si1-yBy)100-x-a-b, wherein impurities include any elements other than Fe, Cu, Nb, Si, and B. The total content of the impurities is said to be 0.50 at% or less, and the content of each of the impurity elements is preferably 0.05 at% or less, more preferably 0.03 at% or less for Al and 0.02 at% or less for Ti. Further, the deviation of 0.50 at% or less is said to be permitted “according to the production error or the effect of impurities”.
From the disclosure as a whole, it is clear that the maximum deviation of 0.50 at% directly corresponds to the maximum amount of the total impurities present in the composition. Thus, the current language of the claim requiring that the deviation of up to 0.50 at% is a direct result of (i.e. “to account for”) the inclusion of only Al and Ti is not consistent with the instant specification.
In order to overcome this rejection, the limitation reciting:
“the sum of the content of Si and B has a collective amount of (100-x-a-b) that is allowed to deviate by up to 0.50 at% to account for Al as an impurity at a content of 0.03 at% or less and Ti as an impurity at a content of 0.02 at% or less”
can be amended to:
--the sum of the content of Si and B has a collective amount of (100-x-a-b) that is allowed to deviate by up to 0.50 at% to account for impurities, wherein a content of Al as an impurity is 0.03 at% or less and a content of Ti as an impurity is 0.02 at% or less--
Such an amendment would clarify that the claimed deviation directly corresponds to the total amount of impurities present in the composition, where the impurities may include, but are not limited to, Al and Ti.
Regarding claims 2, 3, and 6-8, the claims are rejected based on their dependency on claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the newly added limitation reciting “the sum of the content of Si and B has a collective amount of (100-x-a-b) that is allowed to deviate by up to 0.50 at% to account for Al as an impurity at a content of 0.03 at% or less and Ti as an impurity at a content of 0.02 at% or less” is indefinite because it is not clear based on the current language of the claim how the deviation can be greater than the maximum 
Regarding claims 2, 3, and 6-8, the claims are rejected based on their dependency on claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8-10 of copending Application No. 16/775,318 in view of Maeda et al. (JP 2016-015357, previously cited).
Regarding claim 1 of the instant invention, claim 1 of copending Application No. 16/775,318 also recites a soft magnetic powder having a composition represented by FexCua(Nb1-zZnz)b(Si1-yBy)100-x-a-b, wherein a, b, x, and z each represent at% and are numbers satisfying 0.3 ≤ a ≤ 2.0, 2.0 ≤ b ≤ 4.0, 73.0 ≤ x ≤ 79.5, and 0 < z ≤ 1.0, and y is a number satisfying f(x) ≤ y ≤ 0.99, in which f(x) = (4x10-34) x17.56 (claim 1), all of which prima facie case of obviousness is established. See MPEP 2144.05(I). Claims 5 and 6 of copending Application No. 16/775,318 further recite that the soft magnetic powder has a content of Al of 0.03 at% or less and a content of Ti of 0.02 at% or less, such that the previously cited composition must be allowed to deviate up to a certain amount to account for at least these impurity elements. Claim 1 of copending Application No. 16/775,318 further recites the soft magnetic powder comprising a crystalline structure having a particle diameter of 1.0 nm or more and 30.0 nm or less at 30 vol% or more.
Claims 1-10 of copending Application No. 16/775,318 do not expressly recite an average particle diameter of a particle of the soft magnetic powder. However, in the analogous art of soft magnetic powders, Maeda et al. teaches a Fe-based soft magnetic alloy powder having an average particle size D50 of 5 µm or more and 20 µm or less in order to suppress generation of eddy currents within the powder particles, thus enabling the dust cores made from the powder to be used at high frequencies ([0006], [0009], [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic powder of copending Application No. 16/775,318 by specifying an average particle diameter D50 within the claimed range in order to suppress the generation of eddy currents in the powder particles, as taught by Maeda et al. Furthermore, Maeda et al. teaches a range for the average particle size D50 of the alloy powder which falls squarely within the claimed prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 2 of the instant invention, claim 3 of copending Application No. 16/775,318 also recites the soft magnetic powder further comprising an amorphous structure.
Regarding claim 3 of the instant invention, claim 4 of copending Application No. 16/775,318 also recites wherein the crystalline structure has an average particle diameter of 2.0 nm or more and 25.0 nm or less.
Regarding claims 6-8 of the instant invention, claims 8-10 of copending Application No. 16/775,318 also recite a powder magnetic core (claim 8), a magnetic element (claim 9), and an electronic device (claim 10).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa ‘960 (US 6,425,960, previously cited) in view of Maeda et al. (JP 2016-015357, previously cited).
Regarding claim 1, Yoshizawa ‘960 teaches a soft magnetic powder (soft magnetic alloy strip; Title; col 1, Ln 7-32; col 8, Ln 48-57)  having a composition represented by the formula FexCubNbaSiyBz wherein a, b, x, y, and z each represent at% (col 5, Ln 18-24) and are numbers satisfying x = 76, b = 1, a = 2, y = 12, and z = 9 (see Sample No. 1, Table 2). Yoshizawa ‘960 further teaches said composition wherein z is a number satisfying f(x) ≤ z ≤ 0.99, in which f(x) = (4x10-34) x17.56 (see Sample No. 1, Table 2). It is noted that the exemplary values disclosed by Yoshizawa ‘960 fall squarely 
Yoshizawa ‘960 further teaches that the soft magnetic powder comprises a crystallized structure wherein crystal grains of 50 nm or less in particle diameter (average grain size) were formed in at least 50% of the structure (col 13, Ln 31-37) in order to impart good soft magnetic characteristics to the soft magnetic alloy (col 1, Ln 22-29). Therefore, Yoshizawa ‘960 teaches ranges for the crystallite particle diameter and vol% or more which overlap the claimed ranges of 1 nm or more and 30 nm or less, and 30% or more, respectively. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
As to the limitation regarding the sum of the content of Si and B having a collective amount of (100-x-a-b) that is allowed to deviate by up to 0.50 at% to account for Al and Ti as impurities, Yoshizawa ‘960 teaches that the soft magnetic powder may include incidental impurities such as N, O, and S from surrounding gases, refractory, and raw material (col 5, Ln 60-62), such that one of ordinary skill in the art would clearly recognize that the collective amount of (100-x-a-b) could deviate according to the amount of impurities included in the composition. Yoshizawa ‘960 further teaches an exemplary composition of the soft magnetic powder having an Al content of 0.03 at% or less (i.e. 0 at%) and a Ti content of 0.02 at% or less (i.e. 0 at%), wherein the collective amount of (100-x-a-b) deviates by less than 0.50 at% (i.e. 0 at%) (see Sample No. 1, Table 2), thus meeting the aforementioned limitation.
Although Yoshizawa ‘960 teaches forming flakes or powder from the soft magnetic alloy strip by comminution (col 8, Ln 48-57), the reference does not expressly teach an average particle diameter D50 of the resultant particles. However, in the analogous art of soft magnetic powders, Maeda et al. teaches a Fe-based soft magnetic alloy powder having an average particle size D50 of 5 µm or more and 20 µm or less in order to suppress generation of eddy currents within the powder particles, thus enabling the dust cores made from the powder to be used at high frequencies ([0006], [0009], [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic powder of Yoshizawa ‘960 by specifying an average particle diameter D50 within the claimed range, as taught by Maeda et al., in order to suppress the generation of eddy currents in the powder particles. Furthermore, Maeda et al. teaches a range for the average particle size D50 of the alloy powder which falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 2, Yoshizawa ‘960 in view of Maeda et al. teaches all of the limitations of claim 1 above, and Yoshizawa ‘960 further teaches the soft magnetic powder comprising an amorphous structure (amorphous alloy strip for nano-crystalline alloy; col 1, Ln 35-36; col 2, Ln 27-32; col 5, Ln 18, 35-46).
Regarding claim 3, Yoshizawa ‘960 in view of Maeda et al. teaches all of the limitations of claim 1 above, and Yoshizawa ‘960 further teaches that the soft magnetic powder comprises a crystallized structure wherein crystal grains of 50 nm or less in average grain size; col 7, Ln 50-52; col 13, Ln 31-37) in order to impart good soft magnetic characteristics to the soft magnetic alloy (col 1, Ln 22-29). Therefore, Yoshizawa ‘960 teaches a range for the crystallite particle diameter which overlaps the claimed range of 2 nm or more and 25 nm or less. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 6-8, Yoshizawa ‘960 in view of Maeda et al. teaches all of the limitations of claim 1 above, and Yoshizawa ‘960 further teaches a magnetic core comprising the soft magnetic powder, magnetic elements comprising the magnetic core, and electronic devices comprising the magnetic element (col 7, Ln 39-53; col 8, Ln 61-67; col 9, Ln 1-5).

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa ‘960 (US 6,425,960, previously cited) in view of Urata et al. (US 2019/0362871) and Maeda et al. (JP 2016-015357, previously cited). 
Regarding claim 1, Yoshizawa ‘960 teaches a soft magnetic powder (soft magnetic alloy strip; Title; col 1, Ln 7-32; col 8, Ln 48-57)  having a composition represented by the formula FexCubNbaSiyBz wherein a, b, x, y, and z each represent at% (col 5, Ln 18-24) and are numbers satisfying x = 76, b = 1, a = 2, y = 12, and z = 9 (see Sample No. 1, Table 2). Yoshizawa ‘960 further teaches said composition wherein z is a number satisfying f(x) ≤ z ≤ 0.99, in which f(x) = (4x10-34) x17.56 (see Sample No. 1, Table 2). It is noted that the exemplary values disclosed by Yoshizawa ‘960 fall squarely 
Yoshizawa ‘960 further teaches that the soft magnetic powder comprises a crystallized structure wherein crystal grains of 50 nm or less in particle diameter (average grain size) were formed in at least 50% of the structure (col 13, Ln 31-37) in order to impart good soft magnetic characteristics to the soft magnetic alloy (col 1, Ln 22-29). Therefore, Yoshizawa ‘960 teaches ranges for the crystallite particle diameter and vol% or more which overlap the claimed ranges of 1 nm or more and 30 nm or less, and 30% or more, respectively. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
As to the limitation regarding the sum of the content of Si and B having a collective amount of (100-x-a-b) that is allowed to deviate by up to 0.50 at% to account for Al and Ti as impurities, Yoshizawa ‘960 teaches that the soft magnetic powder may include incidental impurities such as N, O, and S from surrounding gases, refractory, and raw material (col 5, Ln 60-62), such that one of ordinary skill in the art would clearly recognize that the collective amount of (100-x-a-b) could deviate according to the amount of impurities included in the composition.
With respect to the claimed content of Al and Ti as impurities, it is noted that although Yoshizawa ‘960 teaches that the composition may include N, O, and S as impurity elements, the reference does not expressly teach Al and Ti being present in the composition as impurities. Therefore, the amount of Al and Ti as impurities is 
As an example, in the analogous art of soft magnetic powders, Urata et al. teaches a Fe-based soft magnetic powder which may contain inevitable impurities such as Al, Ti, N, O, and S, all of which promote crystallization, resulting in degradation of the soft magnetic properties of the powder ([0030]-[0036]). Urata et al. specifically teaches that the total content of these impurity elements is preferably 0.372 mass% or less, where the content of Al is not more than 0.01 mass%, and the content of Ti is not more than 0.01 mass% [0039]. Although the Al and Ti content is represented in mass% rather than at%, Urata et al. teaches that the content of each impurity element is preferably minimized, wherein the ranges taught by Urata et al., when converted to at%, tend to overlap the claimed ranges according to the other elements present in the composition. For example, if 0.01 mass% of Al and 0.01 mass% of Ti are added to the FebalCu1Nb2Si12B9 composition of Yoshizawa ‘960, then impurity elements Al and Ti are contained in the composition in an amount of 0.02 at% and 0.01 at%, respectively, which fall squarely within the claimed ranges.
Therefore, in an embodiment where Al and Ti are contained as impurity elements in the composition of the soft magnetic powder at non-zero amounts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a content of Al and Ti as impurity elements in a soft magnetic powder within the claimed range, as taught by Urata et al., in order to prevent undesired 
Although Yoshizawa ‘960 teaches forming flakes or powder from the soft magnetic alloy strip by comminution (col 8, Ln 48-57) and Urata et al. teaches that an average particle diameter of the soft magnetic powder is preferably 50 µm or less with a maximum particle diameter of 200 µm or less in order to lower crystallinity and prevent undesired particle size segregation [0045], the combination of references does not expressly teach an average particle diameter D50 of a particle of the soft magnetic powder.
However, in the analogous art of soft magnetic powders, Maeda et al. teaches a Fe-based soft magnetic alloy powder having an average particle size D50 of 5 µm or more and 20 µm or less in order to suppress generation of eddy currents within the powder particles, thus enabling the dust cores made from the powder to be used at high frequencies ([0006], [0009], [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic powder of Yoshizawa ‘960 in view of Urata et al. by specifying an average particle diameter D50 within the claimed range, as taught by Maeda et al., in order to suppress the generation of eddy currents in the powder particles. Furthermore, Maeda et al. teaches a range for the average particle size D50 of the alloy powder which falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
 
Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 1 under 35 U.S.C. 112(b) as being indefinite in view of the limitation reciting “the collective amount of (100-x-a-b) has a deviation of ±0.50 at% to account for impurities” is overcome by Applicant’s amendment to claim 1 in the response filed December 15, 2021. According to the current language of claim 1, it is now understood that the sum of the content of Si and B is allowed to deviate by up to 0.50 at% (inclusive of 0 at%), which is consistent with the interpretation set forth in the previous office action.
However, in light of the amendments to claim 1, new issues under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are presented in the office action above.

Response-Double Patenting
The Applicant has elected to defer the filing of a Terminal Disclaimer in the response filed December 15, 2021. Accordingly, the double patenting rejections of instant claims 1-3 and 6-10 over claims 1, 3-6, and 8-10 of copending Application No. 16/775,318 in view of Maeda et al. are presented in the office action above with respect to the amended claims.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to amended claim 1 filed December 15, 2021 have been fully considered but are not persuasive. The Applicant argues on pages 5-6 that the prior art fails to disclose or suggest the newly added limitation requiring that the 

This argument is not persuasive. As set forth in the claim interpretation section above, it is noted that the current language of the claim encompasses the embodiment wherein the content of Al as an impurity is 0 at% and the content of Ti as an impurity is 0 at%. The Applicant submits that Yoshizawa ‘960 discloses impurities such as N, O, and S, but not Al and Ti (p. 5), however, it is noted in the prior art rejections above that the reference teaches specific examples wherein the content of Al and Ti are 0 at%, and that such a lack of disclosure is taken to be an implicit teaching of the content of Al and Ti being zero.
Additionally, it is noted that the prior art recognizes both the desire and capability of minimizing the amount of impurity elements such as Al and Ti within the claimed ranges. Urata et al. (US 2019/0362871) is again cited for its teaching of a soft magnetic powder including Al and Ti as impurity elements at amounts within the claimed range. Urata et al. further provides a motivation for providing these impurity elements at amounts less than a maximum content, which is to prevent a reduction in soft magnetic properties caused by an increase in crystallinity ([0030]-[0039]). Thus, as set forth in the prior art rejections above, in an embodiment where Al and Ti are present as impurities at non-zero amounts, it would have been obvious to one of ordinary skill in the art to minimize the amount of impurities within the claimed ranges for the benefit of improving the soft magnetic properties of the soft magnetic powder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785